Case 1:20-cv-00706-AMD-RER Document 19 Filed 11/16/20 Page 1 of 3 PageID #: 146




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                         X

   ROBERTO ANTONIO MIRON CASTILLO,

                                       Plaintiff,
                                                             MEMORANDUM DECISION
                                                             AND ORDER
                         - against -
                                                             20-CV-00706(AMD)(JO)
  JIMMY G CONSTRUCTION CORP.,et ai,

                                       Defendants.
                                                         X
  ANN M.DONNELLY,United States District Judge:

         On February 7,2020, the plaintiff brought this action against his employers, alleging

  violations ofthe Fair Labor Standards Act and New York Labor Law. (ECF No. I.) The

  plaintiff served the defendants on February 13, 2020. (ECF Nos. 5, 6.) Neither defendant

  responded to the complaint.

         On March 19, 2020, Magistrate Judge James Orenstein ordered that "one of the following

  events must occur" by April 2,2020:"(a) the defendants must file an answer,(b)the parties must

  file a stipulation extending the defendants' time to answer, or(c)the plaintiff must file a request

  for a certificate of default." On April 2, 2020, the plaintiff requested a certificate of default(ECF

  No. 9), which the Clerk entered(ECF No. 10), and on May 15, 2020, the plaintiff moved for

  default judgment(ECF No. 12). 1 referred the motion to Judge Orenstein for a report and

  recommendation.


         Judge Orenstein directed the plaintiff to submit any written materials in support of his

  motion on or before June 5, 2020, and scheduled a damages inquest for August 4,2020. The

  plaintiff did not submit any materials, and on July 31, 2020, the plaintiffs counsel requested that

  Judge Orenstein adjourn the hearing because counsel was unable to reach or locate the plaintiff.
Case 1:20-cv-00706-AMD-RER Document 19 Filed 11/16/20 Page 2 of 3 PageID #: 147




  (ECF No. 14.) Judge Orenstein denied the request because "[t]he plaintiff has an obligation to

  remain in contact with his counsel and to be available for the damages inquest if he wishes to

  prosecute the case," and said that if the plaintiff did not appear, he would schedule one additional

  conference before recommending that the Court dismiss the complaint for failure to prosecute.

  Judge Orenstein held hearings on August 4 and August 19, 2020. The plaintiff did not appear at

  either hearing.

          On October 27,2020, Judge Orenstein issued a well-reasoned Report and

  Recommendation, in which he recommends that I deny the plaintiffs motion for default

  judgment and instead dismiss the complaint without prejudice for failure to prosecute. (ECF No.

  18.) Judge Orenstein observes that the plaintiff has allowed his claims to lie dormant for more

  than five months, and has not appeared for conferences, despite the Court's warnings that such

  behavior could result in dismissal of his claims. {Id.) No party has filed any objections to Judge

  Orenstein's Report and Recommendation, and the time to do so has passed.

          A district court"may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). "To accept the report

  and recommendation of a magistrate, to which no timely objection has been made, a district

  court need only satisfy itself that there is no clear error on the face of the record." Jarvis v. N.

  Am. Globex Fund, LP.^ 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(quoting Wilds v. United

  Parcel Serv., 262 F. Supp. 2d 163, 169(S.D.N.Y.2003))(internal quotation marks omitted).
Case 1:20-cv-00706-AMD-RER Document 19 Filed 11/16/20 Page 3 of 3 PageID #: 148




         I have reviewed Judge Orenstein's thoughtful Report and Recommendation and find no

  error. Accordingly, 1 adopt it in its entirety. The plaintiffs motion for default judgment is

  denied, and this case is dismissed without prejudice for failure to prosecute. The Clerk of Court

  is respectfully directed to close this case.



  SO ORDERED.




                                                          s/Ann M. Donnelly
                                                       ANN M.DONNELLY
                                                       United States District Judge


  Dated: Brooklyn, New York
         November 16, 2020
